Citation Nr: 0323248	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1974 
to September 1977 and from January 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.  

In July 2001, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD was initially manifested after his 
first period of active duty, and prior to his second period 
of active duty.  

3.  The medical evidence of record shows that the veteran's 
preexisting PTSD was aggravated during his second period of 
active duty.  


CONCLUSION OF LAW

PTSD was aggravated by active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.  

The Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that a higher court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  

II.  Factual Background

Service medical records from the veteran's first period of 
active military service do not show treatment for PTSD or any 
other psychiatric disability.  During his second period of 
active duty, the veteran was seen in October 1982 in the 
psychiatry clinic.  It was noted that a separate file had 
been started for this purpose.  However, that file is not 
included with the veteran's service medical records.  There 
are no further entries in the service medical records 
documenting treatment for a psychiatric disability.  

A Personal Data Report on Individual Personnel indicates that 
the veteran was stationed in Belgium from June 1981 to June 
1985.  His military occupational specialties included service 
as a law enforcement specialist.  A Performance Report, dated 
in April 1983,  noted that the veteran appeared depressed and 
had a difficult time with personal relationships.  His 
authorization to bear firearms was withdrawn.  

In his claim for service connection for PTSD, the veteran 
reported that his stressors in service were the bombings that 
took place on NATO facilities in Belgium while he was 
stationed there and served as a law enforcement specialist.  
A document confirms that Pierre Carette, a member of 
Combatant Communist Cells, operated in Belgium beginning in 
late 1984 through December 1985.  The objective of the 
organization was to destroy NATO through the use of 
terrorism.  In December 1984, points along the NATO fuel 
pipeline were bombed.  In January 1985, two American military 
policemen were injured when a NATO support facility in 
suburban Brussels was bombed.  In May 1985, the Belgian 
Employers Federation building was bombed and two firefighters 
were killed.  

VA clinical and hospitalization records dated in 1997 reflect 
various psychiatric diagnoses including:  major depression, 
personality disorder, generalized anxiety disorder, 
obsessive/compulsive personality disorder, and PTSD.  The 
veteran participated in a VA PTSD Program beginning in April 
1997.  Upon VA examination in September 1997, the veteran was 
diagnosed with major depressive disorder and a personality 
disorder.  

Upon VA examination in December 1998, the veteran related 
that he was first evaluated for psychiatric symptoms in the 
early 1980's while he was stationed in Belgium.  He was 
assigned to the security police detail and was responsible 
for guarding the plane of a NATO general during a time period 
when terrorist attacks were taking place in Belgium.  His 
duties required that he be on the alert at all times, and he 
was eventually transferred to a less stressful duty 
assignment because of his increased anxiety.  Prior to his 
second period of active duty, the veteran had worked as a 
security guard.  In 1979, he left work from the guard shack 
and the subsequent guard was shot and killed in a drive-by 
incident.  He was approximately 50 yards from the incident 
and was uninjured, although he was fired upon when he went to 
assist the injured guard.  He has had persistent nightmares 
of being shot at from this incident.  After his second period 
of active duty, he worked as a federal prison guard for six 
years.  During that period of employment, he witnessed many 
altercations among inmates, observed incidents during which 
prisoners were killed or injured, and endured death threats.  
He had continuous nightmares of these experiences as well.  

Mental status evaluation revealed that the veteran was alert 
and oriented.  There was no evidence of delusions, 
hallucinations, or other indicators of psychosis.  His 
behavior was appropriate and cooperative.  His responses 
about his experiences were thought to be genuine and 
credible.  The examiner diagnosed moderate PTSD, dysthymic 
disorder, and a personality disorder.  The examiner noted 
that the veteran's PTSD symptoms began prior to service as a 
result of the shooting experience in 1979, and that the 
veteran was exposed to trauma-inducing conditions subsequent 
to his military service.  The examiner opined that it was 
possible that the veteran's service experiences were 
sufficient to aggravate his preexisting PTSD symptoms.  

Upon VA examination in January 2003, the veteran reported his 
stressful experiences included incidents which occurred 
during his employment prior to his second period of active 
duty, during service, and after service.  He reported 
frequent intrusive recollections of the various events and 
unpleasant dreams.  He avoided thinking about the incidents 
and had significantly decreased many of his activities.  He 
had difficulty sleeping and was quick to feel angry.  After 
reviewing the veteran's claims file, the examiner concluded 
that the veteran had PTSD which caused constriction in his 
social and occupational functioning.  The examiner opined 
that the medical records and the veteran's statements 
supported a finding that he had PTSD prior to his second 
period of active duty as a result of the shooting incident.  
It was further opined that, although the veteran's 
experiences in service were not as intensely life threatening 
as necessary to make an original diagnosis of PTSD because of 
the relative distance of their occurrence, these experiences 
aggravated his preexisting PTSD.  The examiner commented that 
the veteran's subsequent work experiences also contributed to 
his current clinical picture.  

III.  Analysis

Service medical records from the veteran's first period of 
active service clearly do not show any treatment for a 
psychiatric disability.  Additionally, he was accepted for a 
second period of active duty approximately three years later.  
Service medical records from his second period of active 
service, document that he was treated at a psychiatric 
facility.  Additionally, two VA examiners accepted the 
credibility of the veteran's statements and concluded that 
the veteran's PTSD preexisted that period of active service.  
Based upon the conclusions of the medical professionals, as 
well as the supporting service medical record which shows 
that the veteran was seen in the psychiatric clinic, the 
Board concludes that there is clear and unmistakable evidence 
that his PTSD preexisted his second period of active service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
PTSD worsened, or became aggravated, during service.  As 
noted above, there must be a showing that the veteran's 
underlying condition, as contrasted to the symptoms, 
increased in severity.  The veteran was seen in the 
psychiatry clinic during his second period of active duty, 
and one of his evaluations noted that he appeared depressed.  
Furthermore, upon VA examinations in December 1998 and 
January 2003, the examiners concluded that the veteran's 
experiences in service while he was stationed in Belgium 
aggravated his preexisting PTSD, and continued to contribute 
to his current PTSD symptoms.  Hence, while military service 
stressors have not been shown by competent evidence to have 
induced PTSD, with resolution of doubt in the veteran's 
favor, and in considering the circumstances of his military 
service, the Board finds that competent (clinical) evidence 
of record supports a finding that service connection for PTSD 
is warranted on the basis of aggravation.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

